Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 	
2.	The amendment filed 11/11/2020 has been received and considered. Claims 17-27, 29-43 and 45-48 are presented for examination.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Haggerson at PEPPER HAMILTON LLP (Reg. No. 71,037) at 11:58 AM on April 25, 2019.




1) Claim 17 line 21-26 , the phrase “determining, by the computer processor, a suggested anatomic size option for the orthopaedic implant based on the model of the joint of the patient, wherein the suggested anatomic size option is selected from a plurality of possible anatomic size options for the orthopaedic implant;
	determining, by the computer processor, whether the suggested optimal articular surface shape geometry for the orthopaedic implant corresponds to the suggested anatomic size option; and” has been replaced with
-- determining, by the computer processor, a suggested anatomic size option for the orthopaedic implant based on the model of the joint of the patient, wherein the suggested anatomic size option is selected from a plurality of possible anatomic size options for the orthopaedic implant in a general size group,  wherein each general size group comprises a plurality of different anatomic size option groups, each of the different anatomic size option groups includes a plurality of biomechanical size option groups, each of the biomechanical size option groups includes orthopaedic  implant options;
	determining, by the computer processor, whether the suggested optimal articular surface shape geometry for the orthopaedic implant corresponds to the suggested anatomic size option included in the general size group; and --

2) Claim 33 line 21-25 , the phrase “determining, by the computer processor, a suggested anatomic size option for the orthopaedic implant based on the model of the joint of the patient, wherein the suggested anatomic size option is selected from a plurality of possible anatomic size options for the orthopaedic implant;

-- determining, by the computer processor, a suggested anatomic size option for the orthopaedic implant based on the model of the joint of the patient, wherein the suggested anatomic size option is selected from a plurality of possible anatomic size options for the orthopaedic implant in a general size group,  wherein each general size group comprises a plurality of different anatomic size option groups, each of the different anatomic size option groups includes a plurality of biomechanical size option groups, each of the biomechanical size option groups includes orthopaedic  implant options;
	determining, by the computer processor, whether the suggested optimal articular surface shape geometry for the orthopaedic implant corresponds to the suggested anatomic size option included in the general size group; --

Allowable Subject Matter
5. 	Claim 17-27, 29-43 and 45-48 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
While Lavallee et al. (US 20080319448 A1) teaches a method of optimizing parameters relating to a joint procedure involving the implantation of an orthopaedic implant into a joint of a patient including receiving, by a computer processor, information concerning the patient including information relating to a model of the joint of the patient and information relating to an axis associated with the joint of the patient in relation to the model of the joint of the patient, automatically determining, by the computer processor, a suggested optimal articular surface 
Otto et al. (US 20100076563 A1) teaches wherein the information relating to the model defines a plurality of soft tissue attachment locations and the plurality of soft tissue attachment locations defined by the model, 
Wasielewski (US 20090264894 A1) teaches receiving, by the computer processor, a pre-defined relationship relating a plurality of orthopaedic responses to a plurality of orthopaedic factors, wherein (i) each orthopaedic response specifies a measurable performance outcome of the joint procedure on a gross motor skill of the patient, the received information that defines the pre-defined relationship that defines the pre-defined relationship, 
Park et al. (US 20100049195 A1) teaches determining, by the computer processor, a suggested anatomic size option for the orthopaedic implant based on the model of the joint of the patient, wherein the suggested anatomic size option is selected from a plurality of possible anatomic size options for the orthopaedic implant, -3-Attorney Docket No. PT-3 83 6-US-CNT/PHO 15121 Reply to September 11, 2020 Final Office Actiondetermining, by the computer processor, whether the suggested optimal articular surface shape geometry for the orthopaedic implant corresponds to the suggested anatomic size option, and if the suggested optimal articular surface shape geometry does correspond to the suggested anatomic size option, adjust shape the implant model, 

(Claim 17) “wherein the suggested anatomic size option is selected from a plurality of possible anatomic size options for the orthopaedic implant in a general size group, wherein each general size group comprises a plurality of different anatomic size option groups, each of the different anatomic size option groups includes a plurality of biomechanical size option groups, each of the biomechanical size option groups includes orthopaedic implant options;
	determining,…, whether the suggested optimal articular surface shape geometry for the orthopaedic implant corresponds to the suggested anatomic size option included in the general size group;”,
(Claim 33) “wherein each general size group comprises a plurality of different anatomic size option groups, each of the different anatomic size option groups includes a plurality of biomechanical size option groups, each of the biomechanical size option groups includes orthopaedic  implant options;
	determining, …, whether the suggested optimal articular surface shape geometry for the orthopaedic implant corresponds to the suggested anatomic size option included in the general size group;”,

in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


EUNHEE KIM
Primary Examiner
Art Unit 2127

/EUNHEE KIM/Primary Examiner, Art Unit 2127